Exhibit 99.1 NFP Announces Fourth Quarter 2010 Results Fourth Quarter 2010 Revenue Grew 2.6% and Organic Revenue Grew 8.6% versus Fourth Quarter 2009 Positive Organic Growth in Each Business Segment in 2010 Financial Highlights(1) 4Q 2010 4Q 2009 % Change 4Q 2010 3Q 2010 % Change YTD 2010 YTD 2009 % Change (Dollars in millions, except per share data) Revenue $ $ % $ $ % $ $ % Net income (loss) NM % ) NM Net income (loss) per diluted share NM % ) NM Cash earnings % % -0.3 % Cash earnings per diluted share $ $ -0.4
